Citation Nr: 0111241	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue, to 
include as a manifestation as an undiagnosed illness.  

3.  Entitlement to an increased rating for the service-
connected low back sprain, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to December 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  



REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  The purpose of 
this bill was to reverse the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

On VA examination in June 1996, the veteran related that, 
during service, on the first night aboard ship, there had 
been  a fire.  He added in this regard that he had almost 
drowned during boot camp.  He also reported having nightmares 
about the person who attempted to rob him during service.  He 
noted that no money was stolen but the intruder had bit his 
right finger.  The diagnosis was that of PTSD, chronic, 
delayed, marked with anxiety and paranoid features.  

In December 1999, the veteran was requested by the RO to 
submit a detailed listed of stressful events during service 
for the purposes of verification by the appropriate service 
department.  However, the veteran did not respond to that 
request.  

The veteran again should be asked to submit evidence 
regarding the claimed stressors, particularly specific 
details of the claimed stressful events during service.  
Then, the RO must attempt to verify all stressors reported by 
the veteran in connection with its review of the claim.  

The veteran also seeks service connection for chronic 
fatigue.  On VA examination in September 1995, the veteran's 
complaints included that of fatigue which began during 
service.  The diagnoses were that of gastritis, fibromyalgia 
and bronchitis.  

On VA examination in September 1996, the veteran reported 
that, since service, in the Persian Gulf, he had had chronic 
shortness of breath with chest tightness and intermittent 
wheezing.  The impression was that of probable bronchial 
asthma, chronic fatigue and chronic bronchitis.  

The veteran should be afforded a VA examination to determine 
the likely etiology of the claimed chronic fatigue.  

The veteran seeks an increased rating for the service-
connected low back sprain, currently evaluated as 20 percent 
disabling.  

On VA examination in January 2000, the veteran reported 
having chronic back pain, which was so severe at times that 
it interfered with attending his college classes.  The 
examiner noted his range of back motion.  

The VA examiner added that, at the conclusion of the 
examination, the veteran indicated that the range of motion 
testing had disturbed the whole right side of his body, 
including his right arm and leg.  However, the examiner did 
not fully describe the extent of any functional loss due to 
pain.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not adequately discuss the 
degree of any functional loss due to service-connected back 
disability as required by DeLuca.  

Therefore, another examination is in order to fully evaluate 
the current status of the service-connected back disability.  
In light of the need for an additional examination, the RO 
should obtain all pertinent treatment records regarding the 
service-connected back disability for review.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The originating agency should 
inform the veteran that he may 
specifically submit lay statements or 
statements of service comrades that 
support his report of the alleged 
stressors.  He should be told that the 
information is necessary to obtain 
supporting evidence of the stressful 
events.  

2.  Then, the RO should prepare a summary 
of all the veteran's alleged inservice 
stressful experiences and attempt to 
verify such experiences through 
appropriate service department channels; 
the National Personnel Records Center 
(NPRC); and similar sources.  

3.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed PTSD and chronic 
fatigue and his service connected back 
condition since service.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source, not currently of record.  In 
addition, the RO should obtain all VA 
treatment records of the veteran that are 
not currently in the claims folder.  Once 
obtained, all records must be associated 
with the claims folder.  

4.  The RO then should schedule the 
veteran for an examination to determine 
the nature and extent of the claimed 
psychiatric disorder.  All indicated 
testing should be performed.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
elicit from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran is suffering from PTSD.  If the 
examiner enters a diagnosis of PTSD, then 
the specific stressors to support that 
diagnosis should be identified for the 
record.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
chronic fatigue.  The claims folder must 
be made available to the examiner for 
review before the examination.  All 
indicated testing should be done in this 
regard.  The examiner should elicit from 
the veteran and record a full medical 
history and should report detailed 
medical findings in connection with the 
evaluation of the claimed condition. 
Based on the review of the case, it is 
requested that the examiner express an 
opinion as to the likelihood that the 
veteran is suffering from a current 
disability manifested by chronic fatigue 
due to disease or injury that was 
incurred in or aggravated by service or 
as to due an undiagnosed illness 
manifested.  The examination report 
should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  

6.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
low back sprain in terms of the Rating 
Schedule.  All indicated tests, including 
X-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should state whether the 
veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected low 
back disability.  The examiner should 
provide an opinion as to the extent that 
pain limits the functional ability of the 
low back.  The examiner should also asked 
to describe the extent to which the 
veteran's low back exhibits weakened 
movement, excess fatigability, 
incoordination, subluxation or 
instability.  These determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also portray the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  

7.  Then, following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO should adjudicate the claim for an 
increased rating in light of the Court's 
directives in DeLuca.  The RO also should 
undertake to review the veteran's claim of 
service connection for chronic fatigue, to 
include as due to undiagnosed illness, 
taking into consideration the dictates of 
38 C.F.R. § 3.317.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



